Citation Nr: 0032767	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-12 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, including as due to exposure to Agent Orange.

2.  Entitlement to service connection for disability 
manifested by an irregular heartbeat, including as due to 
exposure to Agent Orange.

3.  Entitlement to service connection for disability 
manifested by low back pain, including as due to exposure to 
Agent Orange.

4.  Entitlement to service connection for disability 
manifested by rectal pain, including as due to exposure to 
Agent Orange.

5.  Entitlement to service connection for bone loss in the 
mouth, including as due to exposure to Agent Orange.

6.  Entitlement to service connection for a bilateral knee 
disorder, including as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to June 
1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5107).  This newly enacted legislation provides, among 
other things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board views the newly 
enacted assistance provisions to be more beneficial to the 
veteran.  Therefore, further preliminary action by the RO is 
necessary before the Board may properly proceed with 
appellate review.

It appears that the veteran's main contention is that the 
claimed disorders are due to exposure to herbicide agents 
during service.  See 38 U.S.C.A. § 1116 (West 1991); 38 
C.F.R. §§ 3.307, 3.309(e) (2000).  In this regard, the Board 
notes that the issue described as disability due to rectal 
pain may have been intended by the veteran to encompass 
disability of the prostate.  Certain communications from the 
veteran refer to problems with the prostate gland.  In view 
of the fact that cancer of the prostate is listed under 38 
C.F.R. § 3.309(e), a medical examination is necessary.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and determine whether any additional 
action is necessary to comply with the 
assistance to the veteran provisions of 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5103A), to include 
appropriate action to obtain VA and 
private medical records pertinent to the 
claim.  

2.  The veteran should be afforded 
appropriate VA medical examinations to 
ascertain the nature and etiology of the 
claimed disorders.  It is imperative that 
the claims file be made available to the 
examiners for review in connection with 
the examinations.  All indicated medical 
tests should be accomplished and all 
examination findings clearly reported.  
If a medically diagnosed disorder is 
found in connection with any of the 
issues on appeal, then the examiner 
should state an opinion as to whether it 
is as likely as not (a 50 percent or more 
probability) that such disorder is 
related to the veteran's military service 
or to exposure to herbicide agents during 
service (for purposes of this opinion, 
the examiners should assume that the 
veteran was exposed to herbicide agents 
during service).  The examiner who 
conducts the prostate examination should 
clearly indicate whether or not the 
veteran suffers from prostate cancer.     

3.  After completion of the above, the RO 
should review the expanded record and 
undertake a merits analysis of the 
veteran's claims under all applicable 
laws and regulations.  The veteran and 
his representative should be furnished 
with an appropriate supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to assist the veteran.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters which the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals


 

